DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
Claim  1 is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims   2-9   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 2-9       the term “The module” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether The module is the same external battery module recited in claim 1 or additional/different.

	Re claim 7    the claim recites "can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be"
Re claim 7      the phrase "such a way" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

                                                       Reference of prior art 

Perlo et al.  (US 20060038059, Microaircraft and cellular phone equipped with microaircraft).
Muren et al.  (US 20140217242, UAV KIT).
Edelson.  (US 20080042507, Turbine starter-generator).
 MOTION CONTROL TIPS EDITOR. (NPL, Brushless DC Ring Motor). Hereinafter NPL
Kaiser.  (US 9555879, Aircraft having circular body and blades).
Welsh.  (US 9815552, Unmanned aerial vehicle with center mounted fuselage and closed wing).
Veselic et al.  (EP 1569315, Method and apparatus for a dual battery configuration of a hendheld device and holder).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9   are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Muren.


Re claim 1    Referring to the figures and the Detailed Description, Muren discloses:
 An external battery module (¶ 0022, 0038) comprising: 
one or more batteries (¶ 0022, 0045, items 26);  
one or more control circuits for controlling the operation of recharging of said one or more batteries and for controlling the supply voltage of said one or more batteries (¶ 0022); 
a casing containing said batteries (¶ 0043 and fig. 5, item 11)  and said control circuits; an aerial device provided with camera (¶ 0036, 0004, item 40) , which is removably housed within a cavity made in said casing (¶ 0004, fig. 3, items 40 and 13), 
electrical contacts positioned in said cavity (¶ 0045) and connected to said one or more batteries (¶ 0045, items 26) and designed to be set in connection with electrical contacts positioned on the outside of said aerial device, when said aerial device is housed within said cavity, for recharging said aerial device (¶ 0045). 

   Re claim 9   Referring to the figures and the Detailed Description, Muren discloses:
 The module according to claim 1, wherein said aerial device comprises a battery (¶ 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Muren and further in view of Perlo.

Re claim 2    Referring to the figures and the Detailed Description, Muren fails to teach as disclosed by Perlo:    The module according to claim 1, wherein said aerial device comprises a generically planar body (2), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Perlo teachings of said aerial device comprises a generically planar body into the Muren to fit in a small storage compartment for a smaller size battery module.
provided with through opening housed in which are rotors for propulsion of said aerial device (Perlo where item 4 is located). 

Re claim 3   Referring to the figures and the Detailed Description, Muren, as modified above, discloses:  The module according to claim 2, wherein said rotors of said aerial device are driven by respective electric motors (Perlo ¶ 0019). 

Re claim 8    Referring to the figures and the Detailed Description, Muren fails to teach as disclosed by Perlo: The module according to claim 1, wherein said aerial device has a wireless communication interface for controlling said aerial device and sending images from said camera to an external mobile device, such as a smartphone or else a tablet (¶ 0004). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Perlo teachings of said aerial device has a wireless communication interface for controlling said aerial device and sending images from said camera to an external mobile device, such as a smartphone or else a tablet into the Muren to control the aerial device during flight and to obtain video of a predetermined area.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muren in view of Perlo and further in view of Edelson.

Re claim 4   Referring to the figures and the Detailed Description, Muren, as modified above, discloses: The module according to claim 3, wherein said electric motors are of an annular type (Perlo ¶ 0019).
However Muren, as modified above, fails to teach as disclosed by Edelson: a first ring (abstract, fig. 4b, item 110), which carries a series of windings of electrical wires and which is fixed to said planar body at said respective opening (fig. 4b, item 220), and a second ring forming part of said rotor (fig. 4b, item 130), which carries, on the outside, a series of magnetic elements designed to co-operate with said series of windings of electrical wires (¶ 0045), and which carries, on the inside, the blades of said rotor (3). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Edelson teachings of a first ring, which carries a series of windings of electrical wires and which is fixed to said planar body at said respective opening, and a second ring forming part of said rotor, which carries, on the outside, a series of magnetic elements designed to co-operate with said series of windings of electrical wires, and which carries, on the inside, the blades of said rotor into the Muren, as modified above, to alleviate the need for a blade tilt system and achieves greatly enhanced mechanical advantage, including increased torque at the blade's drive point and avoid the dangers involved during a mechanical failure.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muren in view of Perlo and further in view of NPL.

On the alternative, Re claim 4   Referring to the figures and the Detailed Description, Muren, as modified above, fails to teach as disclosed by NPL: The module according to claim 3, wherein said electric motors are of an annular type and comprise a first ring, which carries a series of windings of electrical wires and which is fixed to said planar body at said respective opening, and a second ring forming part of said rotor, which carries, on the outside, a series of magnetic elements designed to co-operate with said series of windings of electrical wires, and which carries, on the inside, the blades of said rotor (the fig. depicts all the limitations above and the same motivation in the above rejection of claim 4 is applicable). 

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muren in view of Perlo and further in view of Kaiser.

Re claim 5   Referring to the figures and the Detailed Description, Muren, as modified above, fails to teach as disclosed by Kaiser: The module according to claim 3, wherein said rotors have a perimetral ring (312)  provided on the outer edge of which is a toothing (314) that is engaged by a gear wheel (158) driven by said motor (178). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kaiser teachings of said rotors have a perimetral ring provided on the outer edge of which is a toothing that is engaged by a gear wheel driven by said motor into the Muren, as modified above, to deliver smooth and controllable high speed/high shaft power without a gearbox.

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muren in view of Perlo and further in view of Welsh.

Re claim 6   Referring to the figures and the Detailed Description, Muren, as modified above, fails to teach as disclosed by welsh: The module according to claim 3, wherein said electric motors are each coupled to the hub of the respective rotor (110, 102) and are carried by a supporting plate that is positioned centrally at the opening housed in which is said rotor (107). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kaiser teachings of said rotors have a perimetral ring provided on the outer edge of which is a toothing that is engaged by a gear wheel driven by said motor into the Muren, as modified above, to provide a body configuration that will support the separation of the multiple propellers, the control components, the power supply and provide a balance between weight and duration of flight.

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muren in view of Veselic.

Re claim 7   Referring to the figures and the Detailed Description, Muren, as modified above, fails to teach as disclosed by Veselic: The module according to claim 1, wherein said cavity is accessible from outside through a first slit of said casing (fig’s 1, 2, the slit of the cavity), through which said aerial device can be inserted within said cavity (fig’s 1, 2, the slit of the cavity wherein the aerial device can be inserted within the cavity with the aerial device exposed outwards similar to fig. 1), 
   	However Muren, as modified above, discloses the claimed invention except for said cavity is accessible from two further slits of said casing, which are configured for leaving two opposed underlying edges of said aerial device exposed outwards, in such a way that these can be gripped by the user for taking said aerial device out of said cavity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said cavity is accessible from two further slits of said casing, which are configured for leaving two opposed underlying edges of said aerial device exposed outwards, in such a way that these can be gripped by the user for taking said aerial device out of said cavity for easy access of the aerial device to be deployed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642